J-S27008-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ALON WHITEHEAD, JR.

                            Appellant                  No. 598 WDA 2013


          Appeal from the Judgment of Sentence September 27, 2012
              In the Court of Common Pleas of Somerset County
             Criminal Division at No(s): CP-56-CR-0000282-2009;
                            CP-56-CR-0000283-2009


BEFORE: GANTMAN, P.J., ALLEN, J., and STABILE, J.

MEMORANDUM BY GANTMAN, P.J.:                    FILED SEPTEMBER 04, 2014

        Appellant, Alon Whitehead, Jr., appeals from the judgment of sentence

entered in the Somerset County Court of Common Pleas, following his jury

trial convictions for two counts each of possession of a controlled substance
                                                                          1
                                                                              We

affirm.

        The relevant facts and procedural history of this case are as follows.

On May 22, 2008, Appellant sold approximately one gram of crack cocaine to



officers, including Trooper Joshua Giran, were on the scene and observed

____________________________________________


1
    35 P.S. § 780-113(a)(16); (a)(30), respectively.
J-S27008-14


the transaction. Police set up a second controlled buy on June 3, 2008, at

which time Appellant sold 4.3 grams of crack cocaine to the same C.I.

Trooper Giran identified Appellant as the person who sold drugs to the C.I.

during both transactions.      The Commonwealth subsequently charged

Appellant at docket # CP-56-CR-0000282-

conspiracy, and possession of a controlled substance, relating to the May 22,

2008 incident; and at docket # CP-56-CR-0000283-

PWID, conspiracy, and possession of a controlled substance, relating to the

June 3, 2008 incident.   The criminal information for each case expressly

stated that Appellant faced an increased sentence on any second or

subsequent PWID offense. See 35 P.S. § 780-115 (stating person convicted

of second or subsequent PWID offense may be sentenced up to twice term of

imprisonment otherwise authorized).

     On October 12, 2010, Appellant entered an open guilty plea to one

count of simple possession at Case 282 and one count of PWID at Case 283.

The court entered a nolle prosequi on the remaining charges. On November

29, 2010, Appellant filed a pre-sentence motion to withdraw his guilty plea

asserting, inter alia, Appellant was unaware he faced increased penalties as

a result of a prior PWID conviction, and his plea was involuntary on this

basis. Notwithstanding the language in the criminal informations about the

possibility of increased penalties, the court determined that at the time of

the plea hearing, counsel for the Commonwealth, plea counsel, and the court


                                    -2-
J-S27008-14


were unaware Appellant had a prior PWID conviction.          Consequently, the

court and plea counsel misinformed Appellant about the maximum penalties



to sentencing would not prejudice the Commonwealth.          The court granted



       On August 9, 2011, Appellant proceeded to a jury trial; the court



tipstaff and jury officers made racial comments. On September 19, 2011,

Appellant filed a motion to dismiss on double jeopardy grounds and an

alternative motion for change of venue.          Following argument, the court



ruling on the motion for change of venue pending jury selection. 2 On March

2, 2012, Appellant filed a motion to dismiss under Pa.R.Crim.P. 600.

Following a hearing on June 1, 2012, the court denied the motion on June

14, 2012. On August 21, 2012, re-trial began. The jury convicted Appellant

on August 22, 2012, of two counts each of PWID and simple possession; the

jury found Appellant not guilty on the conspiracy charges.          The court
                                                                     3
deferred sentencing for a pre-

____________________________________________


2

of venue but confirms the court ultimately denied the motion.
3
  Appellant waived his right to a full PSI report, so the court directed the
probation department to prepare a PSI report consisting of a record check.



                                           -3-
J-S27008-14


       Appellant proceeded to sentencing on September 27, 2012, at which

time the Commonwealth stated its intent to seek the mandatory minimum

sentence for the PWID conviction at Case 283, per 18 Pa.C.S.A. §

7508(a)(3)(i) (stating mandatory minimum for PWID with cocaine weighing

between two (2) and ten (10) grams where defendant has prior drug



Appellant for the PWID conviction at Case 282 to a term of eighteen (18)

months to five (5) year

283, the court imposed a consecutive term of thirty-



                                                                        ession merged

for sentencing purposes. Thus, the court imposed an aggregate sentence of

four and one-

2012, Appellant timely filed post-sentence motions, which the court denied

by   operation    of   law    on   March       5,   2013,   pursuant   to   Pa.R.Crim.P.

720(B)(3)(b).4 Appellant timely filed a notice of appeal on April 4, 2013. On

____________________________________________


4
  Generally, where a defendant files a post-sentence motion, the judge shall
decide the motion within 120 days of its filing; otherwise, the motion shall
be deemed denied by operation of law. See Pa.R.Crim.P. 720(B)(3)(a).
                                                                        -day
disposition period, for good cause shown, the judge may grant one 30-day
extension for decision on the motion. If the judge fails to decide the motion
within the 30-day extension period, the motion shall be deemed denied by

denial was pursuant to Rule 720(B)(3)(b).



                                           -4-
J-S27008-14


April 10, 2013, the court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

timely complied.

       Appellant raises the following issues for our review:


          RELATIVE TO DELIBERATIONS SO COERCIVE AS TO
          REQUIRE REVERSAL?


          PRETRIAL MOTIONS REQUESTING CHANGE OF VENUE,
          DISMISSAL DUE TO DOUBLE JEOPARDY, AND DISMISSAL
          UNDER RULE 600?


          SUFFICIENCY OF THE EVIDENCE?

          WAS THE SENTENCE IMPOSED BY THE [TRIAL] COURT
          TOO SEVERE UNDER THE CIRCUMSTANCES?

          DID THE [TRIAL] COURT ERR IN ORDERING A
          MANDATORY MINIMUM SENTENCE OF THREE (3) YEARS,
          AND IN FAILING TO ORDER THE SENTENCES IN THIS
          MATTER TO BE SERVED CONCURRENTLY AS OPPOSED TO
          CONSECUTIVELY?
                           5



       Preliminarily, we observe,

review, appellants must comply whenever the trial court orders them to file

a Statement of Matters Complained of on Appeal pursuant to [Rule] 1925.

Any issues not raised in a [Rule] 1925(b


____________________________________________


5
                                                 isposition purposes.



                                           -5-
J-S27008-14


Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d 775, 780 (2005)

(quoting Commonwealth v. Lord, 553 Pa. 415, 420, 719 A.2d 306, 309

(1998)).

instructions in his Rule 1925(b) statement and raises this claim for the first

                                                                   See Castillo,

supra. See also Pa.R.A.P. 302(a) (stating issues not raised in trial court

are waived and cannot be raised for first time on appeal).6

       Our standard and scope of review from an order denying a motion to

dismiss based on double jeopardy grounds is as follows:

           An appeal grounded in double jeopardy raises a question
                                                          pe of review in
           making a determination on a question of law is, as always,
           plenary.     As with all questions of law, the appellate
           standard of review is de novo. To the extent that the
           factual findings of the trial court impact its double jeopardy
           ruling, we apply a more deferential standard of review to
           those findings:

              Where issues of credibility and weight of the
              evidence are concerned, it is not the function of the
              appellate court to substitute its judgment based on a
              cold record for that of the trial court. The weight to
              be accorded conflicting evidence is exclusively for
              the fact finder, whose findings will not be disturbed
              on appeal if they are supported by the record.

Commonwealth v. Kearns, 70 A.3d 881, 884 (Pa.Super. 2013), appeal



____________________________________________


6

instruction at trial. (See                         -19.)



                                           -6-
J-S27008-14


denied, ___ Pa. ___, 84 A.3d 1063 (2014) (internal citations and quotation

marks omitted).

     Additionally, the determination of whether to grant or deny a



the trial court and will not be disturbed on appeal absent an abuse of

discretion. Commonwealth v. Tharp, 574 Pa. 202, 830 A.2d 519 (2003),

cert. denied, 541 U.S. 1045, 124 S. Ct. 2161, 158 L. Ed. 2d 736 (2004).



communit                                                            Id. at

219, 830 A.2d at 529. Significantly,

        Venue may be changed when it is determined after hearing

        the county where the case is currently pending. The
        moving party bears the burden of showing that such a
        change is necessary and must demonstrate that

        which venue was originally established.

Commonwealth v. Brookins, 10 A.3d 1251, 1259 (Pa.Super. 2010),

appeal denied, 610 Pa. 625, 22 A.3d 1033 (2011) (internal citations and

quotation marks omitted).




Commonwealth v. Hunt, 858 A.2d 1234, 1238 (Pa.Super. 2004) (en

banc), appeal denied




                                       -7-
J-S27008-14


evidentiary hearing, and the findings of the trial court. An appellate court

                                                                            Id.

at 1238-39 (internal citations and quotation marks omitted). Importantly, a

court will grant a motion to dismiss on Rule 600 grounds only if a defendant

has a valid Rule 600 claim at the time the motion is filed. Id. at 1243.7

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable John M.

Cascio and the

second, third, and fourth issues on appeal merit no relief.    The trial court

opinions comprehensively discuss and properly dispose of those questions.

(See Trial Court Opinion, filed June 14, 2012, at 2-4; Trial Court Opinion,

filed August 1, 2013, at 2-7) (finding: (issue 2) court properly denied




and was not re

change of venue complaint, trial court ensured that tipstaff and jury officers

who had made racial comments during initial trial were not assigned to




____________________________________________


7

See Pa.R.Crim.P. 600(D)(1) (as amended March 1, 2000; effective April 1,
2001). On October 1, 2012, the legislature rescinded this version of Rule
600 and adopted a new Rule 600, effective July 1, 2013.



                                           -8-
J-S27008-14


dismiss under Rule 600, Commonwealth had 365 days from date of mistrial,

August 10, 2011, to retry Appellant, where Appellant was free on bail on

instant charges; when Appellant filed Rule 600 motion on March 2, 2012,



Rule 600 motion was premature when filed and denial of motion was proper;

                                               -trial motions requesting dismissal on

double jeopardy grounds, change of venue, and dismissal under Rule 600

merits no relief; (issue 3)

to   specify   in   Rule   1925(b)      statement     which   elements   of   offenses

Commonwealth allegedly failed to prove; moreover, evidence was sufficient
                                         8




____________________________________________


8
                                                                                   ing

on the date of both controlled buys and arranged to meet Appellant at a
specified delivery site; (2) police strip-searched the C.I. immediately before
both controlled buys; (3) Trooper Giran observed an African American male
make an exchange with the C.I. during both controlled buys; (4) Trooper
Giran positively identified Appellant as the man who sold drugs to the C.I.
during both controlled buys; (5) the C.I. identified Appellant as the person
who sold her drugs during both controlled buys; (6) the C.I. testified she
was familiar with Appellant from purchasing drugs from him on numerous
prior occasions; (7) Trooper Michael Noel and Trooper Karen Orsini also
observed the contr

laboratory confirmed the substance involved in both controlled buys was
crack cocaine; (9) the crack cocaine from the initial controlled buy weighed
0.94 grams; and (10) the crack cocaine from the second controlled buy
weighed 4.3 grams. (See Trial Court Opinion, filed 8/1/13, at 3-6.)



                                             -9-
J-S27008-14


involvement in controlled buys and claiming that another man who looks like

Appellant actually delivered drugs to C.I.; jury credited testimony of C.I.

who stated she was familiar with Appellant because she purchased drugs



he positively identified Appellant as drug dealer at both controlled buys;



weight claim affords him no relief; (issue 4)

that sentence was too severe and court should have imposed concurrent

rather than consecutive sentences fail to raise substantial question;9




____________________________________________


9
  Appellant also claims the court failed to consider his rehabilitative needs
and ignored certain mitigating factors in fashioning its sentence. These
complaints similarly do not raise a substantial question warranting appellate
review. See Commonwealth v. Berry, 785 A.2d 994 (Pa.Super. 2001)
(explaining allegations that sentencing court failed to consider specific

raise substantial question).

Additionally, in its August 1, 2013 opinion, the court indicates Appellant did
not provide a Rule 2119(f) statement. Appellant included the requisite

suggests the court meant that Appel
and complaint about the consecutive nature of his sentences, as presented
                   -sentence motions and Rule 1925(b) statement, did not
comport with the requirements of Rule 2119(f) to specify where the
sentence falls in relation to the sentencing guidelines, what particular
provision of the Sentencing Code the court has allegedly violated, and what
fundamental norm of the Sentencing Code the sentence allegedly violated.



                                          - 10 -
J-S27008-14


specifically stated its reasons for sentence on record;10

to discretionary aspects of his sentence fails).11 Therefore, with respect to




       In his fifth issue, Appellant explains Section 7508(b) requires the



mandatory minimum sentence under that statute.             Appellant asserts the

Commonwealth failed to provide sufficient notice when it announced its

intent to seek the mandatory minimum per Section 7508(a)(3)(i) for the

first time at the sentencing hearing.              Appellant also maintains the



conviction necessary for imposition of the mandatory minimum sentence was

a drug trafficking offense, because the PSI report does not specify the exact

offense for which Appellant was convicted in 2003. Appellant contends the

____________________________________________


10
     The court specifically consider

PWID offense as posing a risk of harm to others and society in general, and
that a lesser sentence would depreciate the seriousness of offense.
11
   Appellant failed to cite any law whatsoever to support his change of venue
complaint, Rule 600 claim, or weight of the evidence challenge, which could
constitute waiver of these issues on appeal. See Commonwealth v.
Gould, 912 A.2d 869 (Pa.Super. 2006) (explaining appellate briefs must
provide citations to record and any relevant supporting authority; appellant
waived issue on appeal where he failed to support claim with relevant
citations to case law and record). Nevertheless, the court adequately
addressed these claims in its opinions, so we decline to find waiver.



                                          - 11 -
J-S27008-14


                                                                 e notice of its

intent to seek the mandatory minimum deprived him of the opportunity to



trafficking conviction.     Appellant concludes the court erred in applying the

mandatory minimum to his PWID conviction at Case 283, and this Court

should vacate his judgment of sentence. We disagree.12

       Our standard of review is as follows:

          Generally, a challenge to the application of a mandatory
          minimum sentence is a non-waiveable challenge to the
          legality of the sentence. Issues relating to the legality of a
          sentence are questions of law, as are claims raising a
                                                   standard of review
          over such questions is de novo and our scope of review is
          plenary.

Commonwealth v. Hawkins, 45 A.3d 1123, 1130 (Pa.Super. 2012),

appeal denied, 617 Pa. 629, 53 A.3d 756 (2012) (quoting Commonwealth

v. Brougher, 978 A.2d 373, 377 (Pa.Super. 2009)).

       The relevant provisions of Section 7508 are as follows:

          § 7508. Drug trafficking sentencing and penalties

          (a) General rule.
          of this or any other act to the contrary, the following
          provisions shall apply:

                                       *       *    *
____________________________________________


12
   In his fifth issue, Appellant also repeats his earlier contentions that the
court should have imposed concurrent rather than consecutive sentences,
and the court erroneously ignored certain mitigating factors. We have
already decided these claims do not raise a substantial question.



                                           - 12 -
J-S27008-14



        (3) A person who is convicted of violating section
        (13)(a)(14), (30), or (37) of The Controlled Substance,
        Drug, Device, and Cosmetic Act where the controlled
        substance is coca leaves or is any salt, compound,
        derivative or preparation of coca leaves or is any salt,
        compound, derivative or preparation which is chemically
        equivalent or identical with any of these substances or is
        any mixture containing any of these substances except
        decocainized coca leaves or extracts of coca leaves which
        (extracts) do not contain cocaine or ecgonine shall, upon
        conviction, be sentenced to a mandatory minimum term of
        imprisonment and a fine as set forth in this subsection:

           (i) when the aggregate weight of the compound or
           mixture containing the substance involved is at least
           2.0 grams and less than ten grams; one year in
           prison and a fine of $5,000 or such larger amount as
           is sufficient to exhaust the assets utilized in and the
           proceeds from the illegal activity; however, if at the
           time of sentencing the defendant has been convicted
           of another drug trafficking offense: three years in
           prison and $10,000 or such larger amount as is
           sufficient to exhaust the assets utilized in and the
           proceeds from the illegal activity;

                                *     *      *

        (b) Proof of sentencing.
        shall not be an element of the crime. Notice of the
        applicability of this section to the defendant shall not be
        required prior to conviction, but reasonable notice of the

        section shall be provided after conviction and before
        sentencing. The applicability of this section shall be
        determined at sentencing.          The court shall consider
        evidence presented at trial, shall afford the Commonwealth
        and the defendant an opportunity to present additional
        evidence and shall determine, by a preponderance of the
        evidence, if this section is applicable.

18 Pa.C.S.A. § 7508(a)(3)(i); (b) (emphasis added).          Thus, where a

defendant is convicted of PWID involving cocaine weighing between two and

                                    - 13 -
J-S27008-14


ten grams, and the defendant has a previous drug trafficking conviction, the



7508(a)(3)(i).



reasonable notice of its intention to proceed under [the statute] after

                                     Commonwealth v. Vasquez, 560 Pa.
381, 386, 744 A.2d 1280, 1283 (2000) (internal quotations omitted). What



purpose, and circumstances of each case. To be adequate, notice must be

                                                 Commonwealth v. Rizzo,

523 A.2d 809, 811 (Pa.Super. 1987).         See e.g., Commonwealth v.

Taylor, 831 A.2d 661 (Pa.Super. 2003) (holding Commonwealth provided

reasonable notice where it stated intent to seek mandatory minimum

sentence two days before sentencing, and defense counsel did not seek

continuance or indicate he was unprepared to challenge application of

mandatory minimum); Commonwealth v. Norris, 819 A.2d 568 (Pa.Super.

2003) (holding Commonwealth provided reasonable notice where it included

in bill of information general notice of its intent to seek mandatory minimum

sentence); Commonwealth v. Saksek, 522 A.2d 70 (Pa.Super. 1987)

(h

sentence three days before sentencing was reasonable; if defendant was

truly uninformed of possibility of application of mandatory minimum and


                                   - 14 -
J-S27008-14


unprepared at sentencing to challenge application of statute, he could have

sought continuance). See also Commonwealth v. Bell, 537 Pa. 558, 645
A.2d 211 (1994), cert. denied, 513 U.S. 1153, 115 S. Ct. 1106, 130 L.Ed.2d



conviction and

error, where defense counsel admitted at sentencing hearing he was not

surprised Commonwealth was seeking mandatory minimum because defense

counsel received letter from deputy district attorney prior to trial indicating

Commonwealth would seek mandatory minimum if case went to trial; by

receiving notice prior to trial, Commonwealth provided notice earlier than is

required by statute).

      Instantly, the Commonwealth charged Appellant at Case 282 with

PWID, conspiracy, and possession of a controlled substance; and charged

Appellant at Case 283 with the same offenses. In the criminal information

for each case, the Commonwealth noted its intent to seek increased

penalties if the offenses constituted Appe

follows:

           NOTICE: If this is a second or subsequent offense under
           35 [P.S.] 780-113(a)(30) or of a similar offense under any
           statute of the United States or of any state, the defendant
           may be imprisoned for a term up to twice the term
           otherwise authorized, fined an amount up to twice that
           otherwise authorized, or both (35 P.S. Section 780-115).

(Criminal Information, Case 282, filed 7/21/09, at 1); (Criminal Information,

Case 283, filed 7/21/09, at 1). On October 12, 2010, Appellant pled guilty

                                     - 15 -
J-S27008-14


at Case 282 to one count of possession of a controlled substance, and at

Case 283 to one count of PWID. Appellant subsequently filed a motion to

withdraw his guilty plea on November 30, 2010, complaining, inter alia, he

was unaware of the possibility of increased penalties based on his prior

PWID conviction at the time he entered his guilty plea, despite the language

in the criminal informations notifying Appellant of that possibility.                   On

January 27, 2011, the court granted Appella

on August 10, 2011, Appellant proceeded to re-trial on August 21, 2012. On

August 22, 2012, a jury found Appellant guilty of two counts each of PWID

and possession of a controlled substance.             The court deferred sentencing



       At the sentencing hearing on September 27, 2012, the Commonwealth

stated   its   intent    to   seek   the       mandatory    minimum      under    Section



Significantly, Section 7508(a)(3)(i) imposes a far less severe penalty (a

mandatory minimum three year sentence) than the provision at 35 P.S. §

780-115     (providing     maximum       twenty     year    sentence     for   second   or

subsequent      PWID     (cocaine)     conviction),13      which   the   Commonwealth

indicated in both criminal informations.            The Commonwealth explained at

sentencing that the PSI report showed Appellant had a prior PWID conviction
____________________________________________


13
  The maximum sentence for a first time PWID (cocaine) offender is ten
years. See 35 P.S. § 780-113(f)(1.1).



                                           - 16 -
J-S27008-14


from 2003, which made the current PWID conviction a second or subsequent

drug trafficking offense for sentencing purposes. Appellant did not object to

the validity of the PSI report or dispute that he had a prior PWID conviction

at any point before or during sentencing. Consequently, the court granted

                                                          er mandatory minimum



Case 283.

       The record makes clear the Commonwealth put Appellant on notice of

its intent to seek an increased sentence based on a prior PWID conviction in

the criminal informations. The criminal information for Case 282 and Case

283 stated Appellant was subject to an increased penalty for a second or

subsequent      PWID     offense.       Appellant   acknowledged   notice   of   the

                                                             hen he withdrew his

guilty plea; in fact, Appellant moved to withdraw his plea because he faced

increased penalties based on his prior PWID conviction.                 Importantly,

Appellant does not dispute that his 2003 conviction was a PWID offense. He

complains only that the PSI report failed to specify the exact offense he was

convicted of in 2003. The record, however, belies his claim where the PSI
                                                                   14



____________________________________________


14
  The PSI report confirms Appellant pled guilty to PWID on December 12,
2003, in the Philadelphia County Court of Common Pleas, at docket # CP-
51-CR-1005031-2003.



                                          - 17 -
J-S27008-14


       Given the procedural history of this case, Appellan

reasonable notice is disingenuous, where Appellant was on notice about

increased penalties due to a prior PWID conviction since the filing of the

criminal informations and withdrew his guilty plea because of that risk. See

generally Bell, supra; Norris, supra

proceed at sentencing under a different statute likewise providing for

sentencing increases based on a prior PWID conviction caused Appellant no

prejudice, where Section 7508 subjected Appellant to a far less severe

sentence. Compare 18 Pa.C.S.A. § 7508(a)(3)(i) with 35 P.S. § 780-115.

Moreover, Appellant could have sought a continuance. See Norris, supra;

Saksek, supra.        Under these circumstances, we conclude Appellant had

reasonable notice and/or suffered no prejudice on this ground.15                See

____________________________________________


15
                                                                      Alleyne
v. United States, ___ U.S. ___, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013),
in which the Court held that any fact increasing the mandatory minimum
sentence for a crime is considered an element of the crime to be submitted
to the fact-finder and found beyond a reasonable doubt. Id. Here, the
court imposed the mandatory minimum sentence under 7508(a)(3)(i). As
set forth above, pursuant to Section 7508(b), the court determines
applicability of the mandatory minimum at sentencing by a preponderance of
the evidence (arguably in violation of Alleyne).           Nevertheless, the
Commonwealth presented evidence at trial from a forensic scientist at the
PSP crime lab that Appellant sold 0.94 grams of crack cocaine during the
first controlled buy, and 4.3 grams of crack cocaine during the second
controlled buy. Thus, the jury specifically heard evidence that Appellant sold
between 2-10 grams of cocaine. At no time did Appellant dispute the

                                                                        gs, but also
concerning     specific   quantities    of     drugs.   Thus,   the   Commonwealth
(Footnote Continued Next Page)


                                          - 18 -
J-S27008-14


Vasquez, supra; Rizzo, supra

relief. Accordingly, we affirm.

      Judgment of sentence affirmed.

      *JUDGE STABILE CONCURS IN THE RESULT.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/4/2014




                       _______________________
(Footnote Continued)

established the necessary factual predicate to support imposition of the
mandatory minimum sentence based on weight of drugs, such that the jury
determined beyond a reasonable doubt Appellant possessed and delivered
crack cocaine between 2-10 grams. See Commonwealth v. Watley, 81
A.3d 108 (Pa.Super. 2013) (en banc) (holding imposition of mandatory
minimum sentence per 42 Pa.C.S.A. § 9712.1 mandating five year
minimum sentence for defendant convicted of PWID when at time of offense
defendant was in physical possession or control of firearm was proper,
where jury heard evidence and determined beyond reasonable doubt that
appellant possessed firearms in connection with drugs). The mandatory

conviction. The Alleyne Court made clear, however, its holding did not
apply to the fact of a prior conviction. Alleyne, supra at ___ n.1, 133 S. Ct.
at 2160 n.1, 186 L.Ed.2d at ___ n.1. Therefore, we see no issue implicating
                                              Alleyne.



                                           - 19 -
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM
Circulated 08/04/2014 12:03 PM